Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 1 of 21

Helen F, Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

xX

ISRAEL CAMEY MORALES, HECTOR MARTINEZ,

LUIS MAURAT, ISAIAS NOE HERRERA, RIGOBERTO

ALFARO, ANGEL ARANA, ALBERTO MORALES,

CARLOS GUARDODA, GONZALO CORDOBA, and COLLECTIVE ACTION
SAUL REYES RAMOS, individually, and on behalf of all COMPLAINT
others similarly situated,

 

JURY TRIAL
Plaintiffs, DEMANDED

-against-
PERFORMANCE MASTER, INC., FIVE HORSEMEN

CONSTRUCTION INC., FIVE HORSEMEN LLC, and
RONALD CHIEN, and JOAH SAMUEL, as individuals,

Defendants.
x

 

Plaintiffs, ISRAEL CAMEY MORALES, HECTOR MARTINEZ, LUIS MAURAT,
ISAIAS NOE HERRERA, RIGOBERTO ALFARO, ANGEL ARANA, ALBERTO
MORALES, CARLOS GUARDODA, GONZALO CORDOBA, and SAUL REYES RAMOS,
individually, and on behalf of all others similarly situated, (hereinafter, “Plaintiffs”), by and
through their attorneys, Helen F. Dalton & Associates, P.C., allege, upon personal knowledge as

to themselves and upon information and belief as to other matters, as follows:

PRELIMINARY STATEMENT
1. Plaintiffs, through their undersigned counsel, bring this Action against Defendants
PERFORMANCE MASTER, INC., FIVE HORSEMEN CONSTRUCTION INC., and
FIVE HORSEMEN LLC. (hereinafter, the “Corporate Defendants”), and RONALD
CHIEN, and JOAH SAMUEL, as individuals, (hereinafter, the “Individual Defendants”)

(and collectively, hereinafter, the “Defendants”), to recover damages for the Defendants’
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 2 of 21

egregious violations of state and federal wage and hour laws arising out of Plaintiffs’
employment by the Defendants.

2. As aresult of the violations of Federal and New York State labor laws delineated
below, Plaintiff seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant
to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §216 and 28 U.S.C. §1331.

4, This Court has supplemental jurisdiction over Plaintiffs’ New York Labor Law
(“NYLL”) state law claims pursuant to 28 U.S.C. §1367.

5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §1391(b)
because a substantial part of the events or omissions giving rise to the claims complained of
herein occurred within this district.

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
§§2201 & 2202.

THE PARTIES

7. Plaintiffs, former employees of Defendants, were employed by Defendants to perform
construction, carpentry, and other related work for Defendants at various times during the period
spanning in or around November 2018 to in or around March 2020.

8. Plaintiff SAUL RAMOS residing at 31-24. Hall Avenue, Bronx, New York 10459,
was employed by Defendants to perform work for Defendants from in or around February 2020
until in or around March 2020.

9. Plaintiff GONZALO CORDOBA residing at 840 Ditmars Avenue, Brooklyn, New
York 11218, was employed by Defendants to perform work for Defendants from in or around
November 2018 until in or around March 2020.

10. Plaintiff ISRAEL CAMEY MORALES residing at 104-63 44 Avenue, Corona, New
York 11368 was employed by Defendants to perform work for Defendants from im or around

July 2019 until in or around February 2020.
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 3 of 21

11. Plaintiff HECTOR MARTINEZ residing at 601 E 156 Street, Bronx, New York
10455, was employed by Defendants to perform work for Defendants from in or around June
2019 until in or around February 2020.

12. Plaintiff CARLOS GUARDODA residing at 51-13 103 Street, Corona, New York,
11368, was employed by Defendants to perform work for Defendants from in or around June
2019 until in or around February 2020.

13. Plaintiff ALBERTO MORALES residing at 153 Elm Street, Newark, New Jersey
07105, was employed by Defendants to perform work for Defendants from in or around June
2019 until in or around February 2020.

14, Plaintiff ANGEL ARANA residing at 6 School Street, Passaic, New Jersey 07055,
was employed by Defendants to perform work for Defendants from in or around June 2019 until!
in or around February 2020.

15. Plaintiff RIGOBERTO ALFARO residing at 750 Ocean Avenue, Brooklyn, New
York 11226, was employed by Defendants to perform work for Defendants from in or around
June 2019 until in or around February 2020.

16. Plaintiff ISAIAS HERRERA residing at 10-77 Kelly Street, Bronx, New York
10459, was employed by Defendants to perform work for Defendants from in or around June
2019 until in or around February 2020,

17. Plaintiff LUIS MAURAT residing at 32-39 97 Street, Jackson Heights, New York
11369, was employed by Defendants to perform work for Defendants from in or around June

2019 until in or around February 2020.

The Job Site

18. Plaintiffs all performed work for the Defendants at a job site located at 325-327 East
22™ Street, New York, New York 10010 (hereinafter, the “job site’).

19. Upon information and belief, Defendant FIVE HORSEMEN CONSTRUCTION INC,
was hired as the general contractor at the job site.

20. Upon information and belief, Defendant FIVE HORSEMEN LLC was hired as a
contractor at the job site.

21. Upon information and belief, Defendant PERFORMANCE MASTER, INC. was

hired as a subcontractor at the job site.
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 4 of 21

22, At all times relevant hereto, the Corporate Defendants were responsible for hiring the
Plaintiffs to perform work at the job site.

23. At all times relevant hereto, Defendants were and are enterprises as defined in Sec.
3(r) of the FLSA, 29 U.S.C, § 203(r).

24. At all times relevant hereto, the Defendants were Plaintiffs’ employers as defined by
29 U.S.C. § 203(d) and NYLL §§ 2(6), 190(3) and 651(6), and Defendants employed and/or
jointly employed Plaintiffs.

25. Defendants were jointly responsible for setting the terms and conditions of Plaintiffs’
employment including work Plaintiffs performed at the job site.

26. Defendants were jointly responsible for determining the Plaintiffs’ hours and pay for
work Plaintiffs performed at the job site.

27. Defendants were jointly responsible for hiring and firing employees, including
Plaintiffs, at the job site.

28. Defendants were jointly responsible for the supervision of Plaintiffs’ work at the job
site.

Defendant PERFORMANCE MASTER, INC.

29, Defendant PERFORMANCE MASTER, INC. is a New York domestic business
corporation organized under the laws of the State of New York with a principal office located at
1950 Lafayette Avenue, P.O. Box 270, Bronx, New York 10473.

30. Defendant PERFORMANCE MASTER, INC. is a corporation authorized to conduct
and transact business under the laws of the State of New York.

31. Plaintiffs have identified an individual by the name of “Donovan” (“DONOVAN”),
as being a manager, supervisor and/or executive of, and closely associated with, the Defendant
PERFORMANCE MASTER, INC., and that said individual identified by Plaintiffs as
DONOVAN was frequently present at the Defendant PERFORMANCE MASTER, INC.

32. At all times relevant hereto, DONOVAN held himself out as being a manager,
supervisor and/or executive of and associated with the Defendant PERFORMANCE MASTER,
INC.

33. Upon information and belief, DONOVAN was and is a manager, supervisor and/or

executive of Defendant PERFORMANCE MASTER, INC.
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 5 of 21

34. Upon information and belief, DONOVAN was and is an agent of Defendant
PERFORMANCE MASTER, INC.

35. Upon information and belief, DONOVAN operates Defendant PERFORMANCE
MASTER, INC.

36. Upon information and belief, DONOVAN has power over personnel decisions at
Defendant PERFORMANCE MASTER, INC.

37, Upon information and belief, DONOVAN has power over payroll decisions at
Defendant PERFORMANCE MASTER, INC.

38. Upon information and belief, DONOVAN has power to hire and fire employees at
Defendant PERFORMANCE MASTER, INC., establish or pay their wages, set their work
schedule, and maintains employment records.

39. Upon information and belief, DONOVAN would be present on the job site several
times per week to check on the status of the projects at the job site.

40. Upon information and belief, DONOVAN would tell the workers, including the
Plaintiffs, what needed to be done or corrected on the job site.

41. Upon information and belief, DONOVAN told the workers including the Plaintiffs,
that he would provide certain tools if they needed them and instructed them on what tools to use.

42, Upon information and belief, DONOVAN was responsible for determining when
employees would stop working each day on the job site.

43, Upon information and belief, DONOVAN would instruct supervisors or foremen at the
job site [when] to have workers stay late on the job site.

44. Upon information and belief, workers at the job site including Plaintiffs, were told and
understood that employment related decisions at the job site were made by DONOVAN.

45. Upon information and belief, workers at the job site including Plaintiffs, were told and
understood that DONOVAN was in charge of projects, including supervising the workers and/or
the subcontractors at the job site.

46. Upon information and belief, DONOVAN would deliver and distribute to Plaintiffs
wage(s) owed to Plaintiffs for work Plaintiffs performed at the job site.

47. At all times relevant hereto, DONOVAN was Plaintiffs’ employer within the meaning
of the FLSA and NYLL.
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 6 of 21

48. Upon information and belief, PERFORMANCE MASTER, INC. is at present and has
been at all times relevant to the allegation in the complaint, an enterprise engaged in interstate
- commerce within the meaning of the FLSA in that the entity (i) has had employees engaged in
commerce or in the production of goods for commerce, and handle, sell or otherwise work on
goods or material that have been moved in or produced for commerce by any person, and (11) has

had an annual gross volume of sales of not less than $500,000.00.

Defendants FIVE HORSEMEN CONSTRUCTION INC. & FIVE HORSEMEN LLC

49. Defendant FIVE HORSEMEN CONSTRUCTION INC. is a New York domestic
business corporation organized under the laws of the State of New York with a principal office
located at 515 Madison Avenue, Suite 13C, New York, New York 10022, and a principal place
of business located at 25-10 Ulmer Street, 2nd F1., Flushing, New York 11354.

50. Defendant FIVE HORSEMEN CONSTRUCTION INC. is a corporation authorized
to conduct and transact business under the laws of the State of New York.

51. Defendant FIVE HORSEMEN LLC is a New York domestic limited liability
company organized under the laws of the State of New York with a principal office located at
515 Madison Avenue, Suite 13C, New York, New York 10022.

52. Defendant FIVE HORSEMEN LLC is a domestic limited liability company
authorized to conduct and transact business under the laws of the State of New York.

53. Upon information and belief, FIVE HORSEMEN CONSTRUCTION INC. is at
present and has been at all times relevant to the allegation in the complaint, an enterprise
engaged in interstate commerce within the meaning of the FLSA in that the entity (i) has had
employees engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for commerce by any
person, and (ii} has had an annual gross volume of sales of not less than $500,000.00.

54. Upon information and belief, FIVE HORSEMEN LLC is at present and has been at
all times relevant to the allegation in the complaint, an enterprise engaged in interstate commerce
within the meaning of the FLSA in that the entity (i) has had employees engaged in commerce or
in the production of goods for commerce, and handle, sell or otherwise work on goods or
material that have been moved in or produced for commerce by any person, and (11) has had an

annual gross volume of sales of not less than $500,000.00.
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 7 of 21

Defendant RONALD CHIEN

55. Upon information and belief, Defendant RONALD CHIEN is the owner of Defendant
FIVE HORSEMEN CONSTRUCTION INC. and Defendant FIVE HORSEMEN LLC.

56. Defendant RONALD CHIEN is the President of Defendant FIVE HORSEMEN
CONSTRUCTION INC. and Defendant FIVE HORSEMEN LLC.

57, Defendant RONALD CHIEN is an authorized agent of Defendant FIVE HORSEMEN
CONSTRUCTION INC. and Defendant FIVE HORSEMEN LLC.

58. Upon information and belief, Defendant RONALD CHIEN owns Defendant FIVE
HORSEMEN CONSTRUCTION INC. and Defendant FIVE HORSEMEN LLC.

59. Upon information and belief, Defendant RONALD CHIEN operates Defendant FIVE
HORSEMEN CONSTRUCTION INC. and Defendant FIVE HORSEMEN LLC.

60. Upon information and belief, Defendant RONALD CHIEN manages Defendant FIVE
HORSEMEN CONSTRUCTION INC, and Defendant FIVE HORSEMEN LLC.

61. Upon information and belief, Defendant RONALD CHIEN has power over personnel
decisions at Defendant FIVE HORSEMEN CONSTRUCTION INC. and Defendant FIVE
HORSEMEN LLC.

62. Upon information and belief, Defendant RONALD CHIEN has power over payroll
decisions at Defendant FIVE HORSEMEN CONSTRUCTION INC. and Defendant FIVE
HORSEMEN LLC.

63. Upon information and belief, Defendant RONALD CHIEN has the power to hire and
fire employees at Defendant FIVE HORSEMEN CONSTRUCTION INC. and Defendant FIVE
HORSEMEN LLC., establish or pay their wages, set their work schedule, and maintains
employment records.

64. At all times relevant hereto, Defendant RONALD CHIEN was the Plaintiffs’
employer within the meaning of the FLSA and NYLL.

Defendant JOAH SAMUEL
65. At all times relevant hereto, Defendant JOAH SAMUEL was and is an authorized
agent of Defendant FIVE HORSEMEN CONSTRUCTION INC. and Defendant FIVE
‘-HORSEMEN LLC.
66. At all times relevant hereto, Defendant JOAH SAMUEL operates Defendant FIVE
HORSEMEN CONSTRUCTION INC. and Defendant FIVE HORSEMEN LLC.
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 8 of 21

67. At all times relevant hereto, Defendant JOAH SAMUEL has power over personnel
decisions at Defendant FIVE HORSEMEN CONSTRUCTION INC. and Defendant FIVE
HORSEMEN LLC.

68. At all times relevant hereto, Defendant JOAH SAMUEL has power over payroll
decisions at Defendant FIVE HORSEMEN CONSTRUCTION INC. and Defendant FIVE
HORSEMEN LLC.

69. At all times relevant hereto, Defendant JOAH SAMUEL has the power to hire and
fire employees at Defendant FIVE HORSEMEN CONSTRUCTION INC. and Defendant FIVE
HORSEMEN LLC., establish or pay their wages, set their work schedule, and maintains
employment records.

70. Upon information and belief, Defendant JOAH SAMUEL would be present on the job
site several trmes per week to check on the status of the projects at the job site.

71. Upon information and belief, Defendant JOAH SAMUEL would tell the workers,
including the Plaintiffs, what needed to be done or corrected on the job site.

72. Upon information and belief, Defendant JOAH SAMUEL told the workers including
the Plaintiffs, that he would provide certain tools if they needed them and instructed them on what
tools to use.

73. Upon information and belief, Defendant JOAH SAMUEL was responsible for
determining when employees would stop working each day on the job site.

74, Upon information and belief, workers at the job site including Plaintiffs, were told and
understood that employment related decisions at the job site were made by Defendant JOAH
SAMUEL.

75. Upon information and belief, workers at the job site including Plaintiffs, were told and
understood that Defendant JOAH SAMUEL was in charge of projects, including supervising the
workers and/or the subcontractors at the job site.

76. Upon information and belief, Defendant JOAH SAMUEL would deliver and distribute
to Plaintiffs wage(s) owed to Plaintiffs for work Plaintiffs performed at the job site.

77. At all times relevant hereto, Defendant JOAH SAMUEL was the Plaintiffs’ employer
within the meaning of the FLSA and NYLL.
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 9 of 21

78. At all times relevant hereto, Defendants acted as a single employer in general and a
joint employer with respect to Plaintiffs, as Defendants held out Plaintiffs as employees of the

Defendants and held out the Plaintiffs as being employees associated with Corporate Defendants.

FACTUAL ALLEGATIONS

ISRAEL CAMEY MORALES

79. Plaintiff SRAEL CAMEY MORALES was employed by the Defendants to perform
work for Defendants from in or around June 2019 until in or around February 2020.

80. During Plaintiff ISRAEL CAMEY MORALES’s employment by Defendants, his
primary job duties consisted of, among other things, performing carpentry, and other
miscellaneous duties for Defendants such as construction work and pouring concrete from in or
around June 2019 until in or around February 2020.

81. Plaintiff ISRAEL CAMEY MORALES was paid by the Defendants approximately
$1,200.00 per week from in or around June 2019 until in or around February 2020.

82. During his employment by Defendants, Plamtiff ISRAEL CAMEY MORALES
performed work for the Defendants approximately fifty-four (54) hours or more per week from
in or around June 2019 until in or around February 2020.

83. Although Plaintiff ISRAEL CAMEY MORALES performed work for the Defendants
for approximately fifty-four (54) hours or more per week from in or around June 2019 until in or
around February 2020, Defendants did not pay him at a rate of time and a half (1.5) for hours
worked over forty (40), a blatant violation of the overtime provisions contained in the FLSA and
NYLL.

HECTOR MARTINEZ

84, Plaintiff HECTOR MARTINEZ was employed by Defendants to perform work for
Defendants from in or around June 2019 until in or around March 2020.

85. During Plaintiff HECTOR MARTINEZ’ employment by Defendants, his primary job
duties consisted of, among other things, performing rebar work, and other miscellaneous duties
for Defendants such as construction work and pouring concrete from in or around June 2019
until in or around March 2020.

86. Plaintiff HECTOR MARTINEZ was paid by Defendants approximately:
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 10 of 21

i. $1,500.00 per week from in or around June 2019 until in or around January
2020; and
ii. Nothing from in or around January 2020 until in or around March 2020.

87. During his employment by Defendants, Plaintiff HECTOR MARTINEZ performed
work for the Defendants approximately fifty-four (54) hours or more per week from in or around
June 2019 until in or around March 2020.

88. Defendants failed to pay Plaintiff HECTOR MARTINEZ the legally prescribed
minimum wage for all his hours of work performed for Defendants, in blatant violation of the
minimum wage provisions contained in the FLSA and NYLL.

89. Furthermore, although Plaintiff HECTOR MARTINEZ performed work for the
Defendants for approximately fifty-four (54) hours or more per week from in or around June
2019 until in or around March 2020, Defendants did not pay him at a rate of time and a half (1.5)
for hours worked over forty (40), a blatant violation of the overtime provisions contained in the
FLSA and NYLL.

LUIS MAURAT

90. Plaintiff LUIS MAURAT was employed by Defendants to perform work for
Defendants from in or around June 2019 until in or around February 2020.

91. During Plaintiff LUIS MAURAT’s employment by Defendants, his primary job
duties consisted of, among other things, performing carpentry, and other miscellaneous duties for
Defendants from in or around June 2019 until in or around February 2020.

92. Plaintiff LUIS MAURAT was paid by the Defendants approximately:

i. $1,200.00 per week from in or around June 2019 until in or around January
2020; and
u. Nothing from in or around January 2020 until in or around February 2020.

93. During his employment by Defendants, Plaintiff LUIS MAURAT performed work for
the Defendants approximately fifty-four (54) hours or more per week from in or around June
2019 until in or around February 2020.

94, Defendants failed to pay Plaintiff LUIS MAURAT the legally prescribed minimum
wage for all his hours of work performed for Defendants, in blatant violation of the minimum

wage provisions contained in the FLSA and NYLL.

10
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 11 of 21

95. Furthermore, although Plaintiff LUIS MAURAT performed work for the Defendants
for approximately fifty-four (54) hours or more per week from in or around June 2019 until in or
around February 2020, Defendants did not pay him at a rate of time and a half (1.5) for hours

worked over forty (40), a blatant violation of the overtime provisions contained in the FLSA and

NYLL.

ISAIAS NOE HERRERA

96. Plaintiff ISAIAS NOE HERRERA was employed by Defendants to perform work for
Defendants from in or around June 2019 until in or around February 2020.

97. During Plaintiff ISAIAS NOE HERRERA’s employment by Defendants, his primary
job duties consisted of, among other things, performing carpentry, and other miscellaneous
duties for Defendants from in or around June 2019 until in or around February 2020.

98. Plaintiff ISAIAS NOE HERRERA was paid by the Defendants approximately
$1,200.00 per week from in or around June 2019 until in or around February 2020.

99. During his employment by Defendants, Plaintiff ISAIAS NOE HERRERA performed
work for the Defendants approximately fifty-four (54) hours or more per week from in or around
June 2019 until in or around February 2020.

100. Although Plaintiff ISAIAS NOE HERRERA performed work for the Defendants
for approximately fifty-four (54) hours or more per week from in or around June 2019 until in or
around February 2020, Defendants did not pay him at a rate of time and a half (1.5) for hours
worked over forty (40), a blatant violation of the overtime provisions contained in the FLSA and
NYLL.

RIGOBERTO ALFARO

101. Plaintiff RIGOBERTO ALFARO was employed by Defendants to perform work
for Defendants from in or around June 2019 until in or around February 2020.

102. During Plaintiff RIGOBERTO ALFARQO’s employment by Defendants, his
primary job duties consisted of, among other things, performing carpentry, and other
miscellaneous duties for Defendants from in or around June 2019 until in or around February
2020.

103. Plaintiff RIGOBERTO ALFARO was paid by Defendants approximately
$1,200.00 per week from in or around June 2019 until in or around February 2020.

11
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 12 of 21

104. During his employment by Defendants, Plaintiff RIGOBERTO ALFARO
performed work for the Defendants approximately fifty-four (54) hours or more per week from
in or around June 2019 until in or around February 2020.

105. Although Plaintiff RIGOBERTO ALFARO performed work for the Defendants
for approximately fifty-four (54) hours or more per week from in or around June 2019 until in or
around February 2020, Defendants did not pay him at a rate of time and a half (1.5) for hours
worked over forty (40), a blatant violation of the overtime provisions contained in the FLSA and
NYLL.

ANGEL ARANA

106. Plaintiff ANGEL ARANA was employed by Defendants to perform work for
Defendants from in or around June 2019 until in or around February 2020.

107. During Plaintiff ANGEL ARANA’s employment by Defendants, his primary job
duties consisted of, among other things, performing carpentry, and other miscellaneous duties for
Defendants from in or around June 2019 until in or around February 2020.

108. Plaintiff ANGEL ARANA was paid by the Defendants approximately $1,200.00
per week from in or around June 2019 until in or around February 2020.

109. During his employment by Defendants, Plaintiff ANGEL ARANA performed
work for the Defendants approximately fifty-four (54) hours or more per week from in or around
June 2019 until in or around February 2020.

110. Although Plaintiff ANGEL ARANA performed work for the Defendants for
approximately fifty-four (54) hours or more per week from in or around June 2019 until in or
around February 2020, Defendants did not pay him at a rate of time and a half (1.5) for hours
worked over forty (40), a blatant violation of the overtime provisions contained in the FLSA and

NYLL.

ALBERTO MORALES
111. Plaintiff ALBERTO MORALES was employed by Defendants to perform work
for Defendants from in or around June 2019 until in or around February 2020.
112. During Plaintiff ALBERTO MORALES’ employment by Defendants, his primary
job duties consisted of, among other things, performing carpentry, and other miscellaneous

duties for Defendants from in or around June 2019 until in or around February 2020.

12
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 13 of 21

113. Plaintiff ALBERTO MORALES was paid by the Defendants approximately
$1,200.00 per week from in or around June 2019 until in or around February 2020.

114. During his employment by Defendants, Plaintiff ALBERTO MORALES
performed work for Defendants approximately fifty-four (54) hours or more per week from in or
around June 2019 until in or around February 2020.

115. Although Plaintiff ALBERTO MORALES performed work for the Defendants for
approximately fifty-four (54) hours or more per week from in or around June 2019 until in or
around February 2020, Defendants did not pay him at a rate of time and a half (1.5) for hours

worked over forty (40), a blatant violation of the overtime provisions contained in the FLSA and

NYLL.

CARLOS GUARDODA

116. Plaintiff CARLOS GUARDODA was employed by Defendants to perform work
for Defendants from in or around June 2019 until in or around February 2020.

117. During Plaintiff CARLOS GUARDODA’s employment by Defendants, his
primary job duties consisted of, among other things, performing carpentry and rebar work and
other miscellaneous duties for Defendants from in or around June 2019 until in or around
February 2020.

118. Plaintiff CARLOS GUARDODA was paid by the Defendants approximately
$1,200.00 per week from in or around June 2019 until in or around February 2020.

119. During his employment by Defendants, Plaintiff CARLOS GUARDODA
performed work for Defendants approximately fifty-four (54) hours or more per week from in or
around June 2019 until in or around February 2020.

120. Although Plaintiff CARLOS GUARDODA performed work for the Defendants
for approximately fifty-four (54) hours or more per week from in or around June 2019 until in or
around February 2020, Defendants did not pay him at a rate of time and a half (1.5) for hours
worked over forty (40), a blatant violation of the overtime provisions contained in the FLSA and

NYLL.

GONZALO CORDOBA
121. Plaintiff GONZALO CORDOBA was employed by Defendants from in or around
November 2018 until in or around March 2020.

13
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 14 of 21

122. During Plaintiff GONZALO CORDOBA’s employment by Defendants, his
primary job duties consisted of, among other things, performing work as a porter and performing
other miscellaneous duties for Defendants at Defendants’ various job sites from in or around
November 2018 until in or around March 2020.

123, Plaintiff GONZALO GUARDODA was paid by the Defendants:

i. approximately $1,000.00 per week from in or around November 2018
until in or around December 2019; and
ii. Nothing from in or around January 2020 until in or around March 2020.

124. Plaintiff GONZALO CORDOBA worked approximately seventy-two (72) hours
per week throughout his employment by Defendants from in or around November 2018 until in
or around March 2020.

125. Defendants failed to pay Plaintiff GONZALO CORDOBA the legally prescribed
minimum wage for all his hours of work performed for Defendants, in blatant violation of the
minimum wage provisions contained in the FLSA and NYLL.

126. Furthermore, although GONZALO CORDOBA worked approximately for
seventy-two (72) hours per week during the period of his employment by Defendants from in or
around November 2018 until in or around March 2020, Defendants did not pay him time and a
half (1.5) for hours worked over forty (40), a blatant violation of the overtime provisions

contained in the FLSA and NYLL.

SAUL REYES RAMOS

127. Plaintiff SAUL REYES RAMOS was employed by Defendants from in or around
February 2020 to in or around March 2020.

128. Throughout Plaintiff SAUL REYES RAMOS’ employment by Defendants, his
primary job duties consisted of, among other things, performing carpentry, construction and
rebar work, and other miscellaneous duties for the Defendants from in or around February 2020
to in or around March 2020.

129. Throughout Plaintiff SAUL REYES RAMOS’ employment by Defendants, the
Defendants never paid Plaintiff SAUL REYES RAMOS any compensation whatsoever for the
services Plaintiff SAUL REYES RAMOS performed for Defendants from in or around February
2020 until in or around March 2020,

14
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 15 of 21

130. Plaintiff SAUL REYES RAMOS worked approximately fifty (50) hours or more
per week throughout his employment by Defendants from in or around February 2020 to in or
around March 2020.

131. Throughout Plaintiff SAUL REYES RAMOS’ employment by Defendants,
Defendants failed to pay Plaintiff SAUL REYES RAMOS the legally prescribed minimum wage
for his hours of work performed for Defendants, in blatant violation of the minimum wage
provisions contained in the FLSA and NYLL.

132. Furthermore, although SAUL REYES RAMOS worked approximately fifty (50)
hours or more per week during the period of his employment by Defendants from in or around
November 2018 until in or around March 2020, Defendants did not pay him at a rate of time and
a half (1.5) for his hours worked over forty (40), a blatant violation of the overtime provisions

contained in the FLSA and NYLL.

Defendants’ Other Wiliful Violations of New York Labor Law Common to All Plaintiffs

133. Defendants willfully failed to post notices of the minimum wage and overtime
wage requirements in a conspicuous place at the location of their employment as required by
both the NYLL and the FLSA.

134. Defendants willfully failed to keep accurate payroll records as required by both
NYLL and the FLSA.

135. Defendants willfully failed to maintain contemporaneous payroll records as
required by both NYLL and the FLSA.

136. Defendants failed to provide Plaintiffs with annual wage statements or pay
noticed upon each pay day as required by both NYLL and the FLSA.

137. Asa result of the above willful violations of Federal and New York State labor
laws, Plaintiffs seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all other legal and equitable

remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS
138. Plaintiffs bring this Action on behalf of themselves and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated are

the “collective class.”

15
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 16 of 21

139, Collective Class: All persons who are, were, or have been employed by the
Defendants as a construction worker, rebar worker, carpenter, porter, concrete pourer, or other
similar worker of Defendants, or other similarly titled personnel or personnel performing
substantially similar job requirements and/or pay provisions, who were performing the same sort
of functions for Defendants, other than the executive and management positions, who have been
subject to Defendants’ common practices, policies, programs, procedures, protocols or plans
including willfully failing and refusing to pay required minimum wage and/or overtime
compensation.

140. Upon information and belief, the Defendants employed at least 50 employees
within the relevant time period who were subjected to similar payment structures.

141. Upon information and belief, Defendants suffered and permitted Plaintiffs and the -
Collective Class to work more than forty (40) hours per week without overtime compensation.

142. Upon information and belief, Defendants suffered and permitted Plaintiffs and the
Collective Class to work for Defendants for either no compensation, or at rates falling short of
applicable statutory minimum wage.

143. Defendants’ unlawful conduct has been widespread, repeated, and consistent.

144. Defendants had knowledge that Plaintiffs and the Collective Class performed
work requiring overtime pay under the law.

145. Defendants’ conduct as set forth in this Complaint, was willful and in bad faith,
and has caused significant damages to Plaintiffs, and the Collective Class,

146. Defendants are liable under the FLSA for failmg to properly compensate
Plaintiffs and the Collective Class, and as such, notice should be sent to the Collective Class.
There are numerous similarly situated current and former employees of Defendants who have
been denied overtime pay in violation of the FLSA and NYLL, who would benefit from the
issuance of a Court-supervised notice of the present lawsuit, and the opportunity to join the
present lawsuit. Those similarly situated employees are known to Defendants and are readily
identifiable through Defendants’ records.

147, The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

148. Specifically, among other things, Plaintiffs: regularly worked approximately six

(6) day per week for Defendants, regularly began work at around 7:00 a.m. and would work until

16
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 17 of 21

no earlier than 4:00 p.m. on the job site(s) for Defendants, would generally start and finish work
at the same time each day, were typically paid by Defendants at a flat rate per week and were
typically not compensated for either all or part of their work performed for Defendants,
performed the same, or similar primary job functions for Defendants throughout their
employment, and were not paid for their overtime work performed for Defendants, in blatant
violation of the overtime provisions within the FLSA and NYLL.

149. The claims of Plaintiffs are typical of the claims of the putative class.

150. Plaintiffs through counsel will fairly and adequately protect the interests of the
putative class.

151. Accollective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
(Overtuame Wages Under The Fair Labor Standards Act)

152. Plaintiffs re-allege, repeat, and incorporate by reference all allegations contained
within all preceding paragraphs as if more fully set forth herein.

153. Plaintiffs have consented in writing to be parties to this action, pursuant to 29
U.S.C. §216(b).

154. At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and 207(a).

155. At ail times relevant to this action, Defendants were employers engaged in
commerce or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).

156. Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the regular wage,
to which Plaintiffs were entitled under 29 U.S.C. §§206(a) in violation of 29 U.S.C. §207(a)(1).

157. Defendants’ violations of the FLSA as described in this Complaint have been
willful and intentional. Defendants knew or should have known their actions were violations of |
law, and Defendants have not made a good effort to comply with the FLSA with respect to the
compensation of Plaintiffs.

158. Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from

Defendants, jointly and severally, their unpaid wages and an equal amount in the form of

17
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 18 of 21

liquidated damages, as well as reasonable attorneys’ fees and costs of the action, including

interest pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
(Overtime Wages Under New York Labor Law)

159. Plaintiffs re-allege, repeat, and incorporate by reference all allegations contained
within all preceding paragraphs as if more fully set forth herein.

160. Atall times relevant to this action, Plaintiffs were employed by Defendants within
the meaning of New York Labor Law §§2 and 651.

161. Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of
forty (40) hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiffs were entitled under New York Labor Law §652 in violation of 12 N.Y.C.R.R. 137-1.3.

162, Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to
recover from Defendants, jointly and severally, their unpaid overtime wages and an amount
equal to their unpaid overtime wages in the form of liquidated damages, as well as reasonable
attorneys’ fees and costs of the action, including interest in accordance with NY Labor Law

$198(1-a).

THIRD CAUSE OF ACTION
(Minimum Wages Under The Fair Labor Standards Act)

163. Plaintiffs re-allege, repeat, and incorporate by reference all allegations contained
within all preceding paragraphs as if more fully set forth herein.

164. Atall relevant times, Defendants failed to pay Plaintiffs a lawful minimum hourly
wage for all hours worked in violation of 29 U.S.C. § 206(a).

165. Defendants’ violations of the FLSA as described in this Complaint have been
willful and intentional. Defendants have not made a good effort to comply with the FLSA with
respect to compensating Plaintiffs, and the FLSA Collective Plaintiffs.

166. Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, his unpaid minimum wages and an equal amount in the form
of liquidated damages, as well as reasonable attorneys’ fees and costs of the action including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

18
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 19 of 21

FOURTH CAUSE OF ACTION
(Minimum Wages Under New York Labor Law)

167. Plaintiffs re-allege, repeat, and incorporate by reference all allegations contained
within all preceding paragraphs as if more fully set forth herein.

168. At all times relevant to this action, Plaintiffs were employed by Defendants within
the meaning of NYLL §§2 and 651.

169. At all times relevant to this action, Defendants were employers within the
meaning of the NYLL.

170. Defendants failed to pay Plaintiffs’ wages for hours worked in violation of New
York Labor Law Article 6.

171, Defendants failed to credit or compensate Plaintiffs at the applicable minimum
hourly wage for all hours worked, in violation of the New York Minimum Wage Act,
specifically NYLL §652.

172. Defendants failed to pay Plaintiffs the required minimum wage, which Plaintiffs
were entitled under the NYLL §652, in violation of 12 N. Y. C. R. R. 137-1.3.

173. Due to Defendants’ NYLL violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, their unpaid minimum wages and an amount equal to their
unpaid minimum wages in the form of liquidated damages, as well as reasonable attorneys’ fees

and costs of the action, including interest in accordance with NYLL §198 (1-a).

FIFTH CAUSE OF ACTION
(Violations of Notice and Recordkeeping Requirements under New York Labor Law)

174. Plaintiffs re-allege, repeat, and incorporate by reference all allegations contained
within all preceding paragraphs as if more fully set forth herein.

175. Defendants failed to provide Plaintiffs with a written notice in English, and in
Spanish (Plaintiffs’ primary language), of Plaintiffs’ rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

176. Defendants are liable to Plaintiffs in the amount of $5,000.00, each, together with

costs and attorneys’ fees.

19
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 20 of 21

SIXTH CAUSE OF ACTION
(Violation of the Wage Statement Requirements of the New York Labor Law)

177. Plaintiffs re-allege, repeat, and incorporate by reference all allegations contained
within all preceding paragraphs as if more fully set forth herein.

178. Defendants failed to provide Plaintiffs with wage statements upon each payment
of wages, as required by NYLL §195(3).

179. Defendants are liable to Plaintiffs in the amount of $5,000.00, each, together with

costs and attorneys’ fees.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiffs respectfully request that this Court grant judgment:

a. Declaring Defendants’ conduct complained of herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiffs unpaid overtime wages;
Awarding Plaintiffs unpaid minimum wages;

d. Awarding Plaintiffs compensation for any unlawful deductions made by
Defendants to Plaintiffs’ pay not made in accordance with law;

e. Awarding Plaintiffs liquidated damages pursuant to 29 U.S.C. §216, and New
York Labor Law §§198(1-a), 663(1);

f. Awarding Plaintiffs prejudgment and post-judgment interest;

g. Awarding Plaintiffs the costs of bringing this action, together with an award of
reasonable attorneys’ fees; and

h. Awarding Plaintiffs such other or further relief as the Court deems necessary,

proper, and equitable.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs hereby demand
a jury trial on all questions of fact raised by the Complaint.

Dated: This 4" day of January 2021.

 

 

20
Case 1:21-cv-00097-ER Document1 Filed 01/06/21 Page 21 of 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ISRAEL CAMEY MORALES, HECTOR MARTINEZ, LUIS MAURAT, ISAIAS NOE
HERRERA, RIGOBERTO ALFARO, ANGEL ARANA, ALBERTO MORALES, CARLOS

GUARDODA, GONZALO CORDOBA, and SAUL REYES RAMOS, individually, and on behalf
of all others similarly situated,

Plaintiffs,
-against-

PERFORMANCE MASTER, INC., FIVE HORSEMEN CONSTRUCTION INC., and FIVE
HORSEMEN LLC, and RONALD CHIEN, and JOAH SAMUEL, as individuals,

Defendants.

 

SUMMONS & COLLECTIVE ACTION COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, New York 11415
Phone: (718) 263-9591
Fax: (718) 263-9598

 

 

 

 

To: Corporate Defendants: Individual Defendants:
PERFORMANCE MASTER, INC. RONALD CHIEN

1950 LAFAYETTE AVENUE 25-10 ULMER STREET

P.O. BOX 270 2? FLOOR

BRONX, NEW YORK, 10473 FLUSHING, NEW YORK, 11354
FIVE HORSEMEN CONSTRUCTION INC. JOAH SAMUEL

25-10 ULMER STREET 25-10 ULMER STREET

2NP FLOOR 28P FLOOR,

FLUSHING, NEW YORK, 11354 FLUSHING, NEW YORK, 11354
FIVE HORSEMEN LLC

515 MADISON AVENUE

SUITE 13C

NEW YORK, NEW YORK, 10022

420 LEXINGTON AVENUE #2031
NEW YORK, NEW YORK, 10170

21
